DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 1/25/2021 and interview dated 3/31/2021.
3.	Applicant's remarks, filed on 1/25/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Brendan Mee (Reg. No. 43,391) on 3/31/2021.

The application has been amended as follows:


Please amend the claim 1 as follows: 
 Claim 1, line 3, after the last word “configuration;” please inserts: 
producing, by a requesting node of the plurality of nodes, a request to set a value of at least one key derivation parameter;
performing a vote of confidence among a subset of the plurality of nodes regarding the validity of the request; and
detecting an attack on at least one node of a plurality of nodes according to the vote of confidence

Please amend the claim 13 as follows: 
Claim 13, line 7, after the last word “configuration;” please inserts: 
produce, by a requesting node of the plurality of nodes, a request to set a value of at least one key derivation parameter;
perform a vote of confidence among a subset of the plurality of nodes regarding the validity of the request; and
detecting an attack on at least one node of a plurality of nodes according to the vote of confidence

Please amend the claim 23 as follows: 
Claim 23, line 3, after the last word “nodes;” please inserts: 
creating, by at least one node, a request to set a value of at least one key derivation parameter;
voting, among a subset of the plurality of nodes, whether or not the request is valid;
detecting an attack if the outcome of the vote is that the request is not valid 

Please  Cancelled  claim 24 and 25
24. (Cancelled) 
25.  (Cancelled)
Allowable Subject Matter
5.1.	Claims 1-4, 7-16, 19-23 are allowed.
5.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Roennow et al., or Christoffel el al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… performing a vote of confidence among a subset of the plurality of nodes regarding the validity of the request; and detecting an attack on at least one node of a plurality of nodes according to the vote of confidence loading to each of the plurality of nodes a master key; deriving, by a first node, a secure key according to the master key and according to a key derivation parameter stored on a local copy at the first node of the distributed ledger; encrypting, by the first node, a message according to the derived key; sending the encrypted message, alongside an identification of the distributed ledger entry, to an at least one second node in the network; requesting, by the at least one second node, a vote of confidence from the subset of nodes, regarding the validity of the key derivation parameter value in the identified distributed ledger entry; if the vote of confidence passes then deriving, by the second node, a secure key if the vote of confidence fails then identifying the key derivation parameter value as pertaining to a suspected attack on the computer network and performing at least one preventive measure thereupon." as recited in claim 1.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 13 and 23 recite similar subject matter. Consequently, independent claims 13 and 23  are also allowable over the prior arts of record.
Claims 2-4, 7-12, 14-16, 19-22 are directly or indirectly dependent upon claims 1 and 13 therefore, they are also allowable over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497